Citation Nr: 1748597	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for high frequency hearing loss prior to March 15, 2016, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Carl Williams, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge during an August 2015 videoconference hearing; a transcript is of record. 

The Board previously remanded this case for additional development in November 2015 and September 2016.  The case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that there still has not been substantial compliance with the prior remand directives.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

The Veteran was afforded a VA examination in March 2016 to determine the current severity of his high frequency hearing loss and to reconcile or address the discrepancy between the results of the June 2012, May 2013, March 2014, and July 2015 audiological evaluations.  The examiner indicated that she did not have access to the June 2012 and March 2014 examination reports.  The examiner instead speculated in a general way about what could cause differences in evaluation results.  The June 2012 and March 2014 examination reports are available in Virtual VA.  Because the examiner did not review the examination reports the Board instructed her to attempt to reconcile, on remand, the AOJ should afford the Veteran a new review of medical records, and an examination if otherwise indicated.  

The matter was remanded in September 2016 in an attempt to cure that flaw in the evidence.  Again, a new VA examination was conducted, revealing that the 20 percent rating could be continued, but again there was no discussion of the earlier private examinations, to include whether there is a medical basis for the wide differences in findings recorded.  As such, the matter should be returned to the most recent examiner for review and addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the records, including all electronic files, to the examiner who conducted the most recent examination, or a similarly situated examiner.  The examiner should specifically review the results of the June 2012, May 2013, March 2014, July 2015, and March 2016 audiological evaluations.  The examiner is advised that the June 2012 and March 2014 VA audiological evaluations are only in Virtual VA, the May 2013 and July 2015 private evaluations are only in VBMS, and the March 2016 VA evaluation is in both systems.  

Afterward, the examiner should explain whether any of the testing (VA or private) may not reflect the true level of the Veteran's hearing loss, and if so, why.  To the extent possible, the examiner should reconcile (or address the discrepancy between) the results of VA and private evaluations of record.  Specifically, the differences in testing techniques or the appropriate protocols for VA testing should be set out to explain why or how such speech discrimination test score results might occur.  If it appears that some results are not adequate for VA rating purposes, that should be set out in detail.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.    

2.  The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

3.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




